      Case 4:18-cv-02488 Document 34 Filed in TXSD on 02/06/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,                                  )
                                                    )
       Plaintiff,                                   )   Civil Action Case No. 4:18-cv-02488
                                                    )
v.                                                  )
                                                    )
Subscriber 89133,                                   )
                                                    )
                                                    )
       Defendant.                                   )
                                                    )

      PLAINTIFF’S STATUS REPORT IN RESPONSE TO ORDER AT CM/ECF 30

       Following a conference with the Court on January 9, 2019, an Order was entered [CM/ECF

30] for the parties to talk and to submit a joint report on the status and the next steps to advance

the litigation. Upon trying to negotiate joint language for the report Plaintiff finds that Defendant

demands Plaintiff: (1) accept his form of joint report without edits; or, (2) that the parties file

unilateral reports. Therefore, not for Plaintiff’s lack of trying to negotiate a joint report reflecting

both parties positions, Plaintiff submits the following report regarding its position:


       Defendant extended a settlement offer on January 9, 2019. On January 23, Plaintiff

extended a counter-offer for settlement. Defendant responded by email, but did not include any

other settlement offer. Counsel spoke on February 5, 2019, by telephone but no offers were

made. Negotiations are at an impasse with Defendant asserting he will not proceed with any

further positional bargaining. Plaintiff proposes moving forward with discovery necessary to

advance the litigation toward a motion for summary judgment and/or trial. Plaintiff also intends

to file an opposition to Defendant’s Motion to Dismiss, and a Reply in Support of Plaintiff’s

Motion to Strike Affirmative Defenses, which Defendant has opposed.



                                                   1
      Case 4:18-cv-02488 Document 34 Filed in TXSD on 02/06/19 Page 2 of 2



                                              Respectfully submitted,



                                              By:     /s/Paul S. Beik
                                              Paul S. Beik
                                              S.D. Tex. ID No. 642213
                                              TX Bar No. 24054444
                                              Beik Law Firm, PLLC
                                              8100 Washington Ave., Suite 1000
                                              Houston, TX 77007
                                              Tel: (713) 869-6975
                                              Fax: (713) 868-2262
                                              Email: paul@beiklaw.com
                                              Attorney for Plaintiff

                                    CERTIFICATE OF SERVICE


       I hereby certify that, on February 6, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                     By: /s/ Paul S. Beik

                                                     PAUL S. BEIK




                                                 2
